UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WALLACE DEEN-MITCHELL ,
Plaintiff,
v. Civil Action No. 09-2069 (RJL)

HARLEY G. LAPPIN et al.,

)
)
)
)
)
)
)
)
Defendants. )
)

fm

MEMORANDUM OPINION AND ORDER

september  2010

Plaintiff seeks a temporary restraining order ("TRO") or a preliminary injunction "to
enjoin the defendants from repeatedly attempting to murder [him] . . . by forcing [him] into cells
with inmates he has identified as enemies, or torturing [him] for refusing to go into a cell and do
battle with the enemies." Mot. [Dkt. No. 28] at l. Plaintiff states that he provided notice to
defendants on October 31, 2009 and July 13, 2010, of his intention "to seek a tro/pi regarding the
allegations in the complaint. . . ." Ia’. at 2 11 2. Defendants have opposed the motion and move
concurrently to dismiss the complaint.

A preliminary injunction is extraordinary relief available only upon a showing that
(l) the moving party is substantially likely to succeed on the merits of the lawsuit; (2) he would
suffer irreparable harm in the absence of an inj unction; (3) the injunction would not substantially
harm other parties; and (4) the injunction would not substantially harm the public interest.
Taylor v. Resolution Trust Corp., 56 F.3d 1497, 1505-06 (D.C. Cir. 1995). Moreover, an

injunction or restraining order must be narrowly tailored and "describe in reasonable detail--and

not referring to the complaint or other document--the act or acts restrained or required." Fed. R.
Civ. P. 65(d)(l).

Plaintiff has not shown his entitlement to a preliminary inj unction, and defendants have
persuasively argued the contrary. See Defs.’ Mot. to Dismiss Pl.’s Compl. and Opp’n to Pl.’s
Mots. for Order and for Preliminary injunction [Dkt. No. 37] at 41-43. Moreover, plaintiff
supports the motion with nothing more than speculation and hyperbole, and his accusations
against Bureau of Prisons Director Harley G. Lappin, the only individually named defendant, at
best strain credulity and at worse are frivolous. Accordingly, it is

ORDERED that plaintiffs Motion for a Temporary Restraining Order and/or
Preliminary Injunction [Dkt. No. 28] is DENIED; and it is

FURTHER ORDERED that plaintiff s Motion for an Order to Direct Defendant Lappin

to Return Plaintiff’s Legal Documents [Dkt. No. 27] is DENIED.

RICHARB-J»? LEoN
United States District Judge